Case 1:18-cv-23613-KMW Document 49 Entered on FLSD Docket 11/20/2019 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-23613-Civ-WILLIAMS/TORRES

   GUILLERMO SANTANA, and other
   similarly situated individuals,

         Plaintiff,

   v.

   STARWOOD HOTELS & RESORTS
   WORLDWIDE, INC. d/b/a THE ST. REGIS
   BAL HARBOUR RESORT; STARWOOD
   HOTELS & RESORTS WORLDWIDE, LLC;
   MARRIOTT INTERNATIONAL, INC.;
   LUXURY ELITE CONCEPTS LLC and
   JILLIAN JACOBSON,

         Defendants.

   ___________________________________________/

                   REPORT AND RECOMMENDATION
           ON THE MARRIOTT DEFENDANTS’ MOTION TO DISMISS

         This matter is before the Court on Marriott International, Inc.’s (“Marriott”)

   and Starwood Hotels & Resorts Worldwide, LLC’s (“Starwood LLC”) (collectively,

   the “Marriott Defendants”) motion to dismiss against Guillermo Santana

   (“Plaintiff”). [D.E. 36]. Plaintiff responded to Defendants’ motion on June 12, 2019

   [D.E. 39] to which Defendants replied on June 19, 2019. [D.E. 40]. Therefore,

   Defendants’ motion is now ripe for disposition. After careful consideration of the




                                            1
Case 1:18-cv-23613-KMW Document 49 Entered on FLSD Docket 11/20/2019 Page 2 of 13



   motion, response, reply, and the record presented, Defendants’ motion to dismiss

   should be DENIED.1

                       I. APPLICABLE PRINCIPLES AND LAW

          In ruling on a motion to dismiss, the Court takes the allegations in the

   complaint as true and construes the allegations “in the light most favorable to the

   plaintiffs.” Rivell v. Private Health Care Systems, Inc., 520 F.3d 1308, 1309 (11th

   Cir. 2008) (citing Hoffman–Pugh v. Ramsey, 312 F.3d 1222, 1225 (11th Cir. 2002)).

   “When considering a motion to dismiss, all facts set forth in [Plaintiff’s] complaint

   ‘are to be accepted as true and the court limits its consideration to the pleadings

   and exhibits attached thereto.’” Grossman v. Nationsbank, N.A., 225 F.3d 1228,

   1231 (11th Cir. 2000) (quoting GSW, Inc. v. Long Cnty., 999 F.2d 1508, 1510 (11th

   Cir. 1993)). A motion to dismiss under Rule 12(b)(6) “is granted only when the

   movant demonstrates that the complaint has failed to include ‘enough facts to state

   a claim to relief that is plausible on its face.’” Dusek v. JPMorgan Chase & Co., 832

   F.3d 1243, 1246 (11th Cir. 2016) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

   570 (2007)).

          “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

   need detailed factual allegations, a plaintiff’s obligation to provide the grounds of

   his entitle[ment] to relief requires more than labels and conclusions . . . .”

   Twombly, 550 U.S. at 555 (internal citations and quotations omitted) (alteration in

   original).   “To survive a motion to dismiss, a complaint must contain sufficient


   1    On November 13, 2019, the Honorable Kathleen Williams referred
   Defendants’ motion to the undersigned Magistrate Judge for disposition. [D.E. 48].


                                            2
Case 1:18-cv-23613-KMW Document 49 Entered on FLSD Docket 11/20/2019 Page 3 of 13



   factual matter . . . .” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint does

   not   suffice   “if   it   tenders   ‘naked   assertion[s]’   devoid   of   ‘further   factual

   enhancement.’” Id. (quoting Twombly, 550 U.S. at 557) (alteration in original).

   Factual content gives a claim facial plausibility. Id. “[A] court’s duty to liberally

   construe a plaintiff’s complaint in the face of a motion to dismiss is not the

   equivalent of a duty to re-write it for [the plaintiff].” Peterson v. Atlanta Hous.

   Auth., 998 F.2d 904, 912 (11th Cir. 1993).

                                          II. ANALYSIS

          Plaintiff filed this action on September 5, 2018 [D.E. 1], alleging violations of

   the Fair Labor Standards Act (“FLSA”) on behalf of himself and other individuals

   similarly situated. On September 13, 2018, the Court issued a Standing Order of

   Practice in FLSA Cases (“Standing Order”) [D.E. 8] and directed Plaintiff to file a

   statement of claim. The Court also directed the parties to confer on whether they

   would consent to the undersigned’s jurisdiction. If the parties failed to reach an

   agreement, the Court compelled the parties to attend a settlement conference before

   the undersigned within twenty-eight days after the date of Defendants’ response to

   the statement of claim. As a prerequisite for the settlement conference, the Court

   required the parties to exchange all payroll documents and to contact the

   undersigned’s chambers for a time and date. [D.E. 8] (“The Settlement Conference

   may not be scheduled until all payroll documents are exchanged between the

   parties and reviewed by Plaintiff’s counsel with the client.”).




                                                 3
Case 1:18-cv-23613-KMW Document 49 Entered on FLSD Docket 11/20/2019 Page 4 of 13



         On October 24, 2018, the Marriott Defendants emailed Plaintiff’s counsel as

   to how the parties should proceed with the service of payroll documents before the

   scheduling of the settlement conference. [D.E. 18-1]. Plaintiff did not provide a

   substantive response.    On November 6, 2018, Plaintiff’s counsel notified the

   Marriott Defendants that they contacted the undersigned’s chambers to schedule a

   settlement conference. See id. The Marriott Defendants replied on November 9,

   2018 to request an explanation as to why Plaintiff requested a settlement

   conference without first conferring on the service of payroll documents. Plaintiff

   agreed that the settlement conference could not be scheduled without the required

   payroll documents but later changed course as the parties continued their

   discussions on how to proceed. Because the parties could not agree on how to move

   forward, the Marriott Defendants filed a motion to stay the settlement conference

   on November 19, 2018. [D.E. 18].

         On November 28, 2018, the Court granted in part and denied in part the

   Marriott Defendants’ motion to stay. [D.E. 23]. Specifically, the Court stated that

   the settlement conference would be delayed until at least February 25, 2019 so that

   Plaintiff could have more time to serve the remaining defendants in this case. The

   Court granted Plaintiff extended time because otherwise a settlement conference,

   without the remaining defendants, may be unproductive.

         The Marriott Defendants then filed a motion to dismiss on April 18, 2019

   [D.E. 26] because Plaintiff failed to serve the remaining defendants. Approximately

   one week later, Plaintiff filed a motion for an extension of time seeking ninety




                                           4
Case 1:18-cv-23613-KMW Document 49 Entered on FLSD Docket 11/20/2019 Page 5 of 13



   additional days to serve the remaining defendants.         The Court granted in part

   Plaintiff’s motion and required Plaintiff to effectuate service on or before May 26,

   2019. If Plaintiff failed to effectuate service on or before that date with a valid proof

   of service filed on the docket, the Court warned Plaintiff that those defendants

   would be dismissed without prejudice pursuant to Rule 4(m). [D.E. 31]. The Court

   also denied the Marriott Defendants’ motion to dismiss without prejudice and

   stated that they may renew their motion after the May 26, 2019 deadline to the

   extent Plaintiff failed to serve any other defendant. Because Plaintiff failed to serve

   any other defendant and the time to do so has long since passed, the Marriott

   Defendants now seek to dismiss Plaintiff’s complaint for failing to comply with a

   court order.

         A district court has authority to manage its docket to expeditiously resolve

   cases, and this authority includes the power to dismiss a case for failure to

   prosecute or failure to comply with a court order. See Equity Lifestyle Props., Inc. v.

   Fla. Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th Cir.

   2009) (citing Fed. R. Civ. P. 41(b)); see also Eades v. Ala. Dep’t of Human Res., 298

   F. App’x 862, 863 (11th Cir. 2008) (“District courts possess the ability to dismiss a

   case . . . for want of prosecution based on two possible sources of authority: Fed. R.

   Civ. P. 41(b) or their inherent authority to manage their dockets.”).2        Dismissal

   without prejudice is generally appropriate where a plaintiff has failed to comply

   with a court order, “especially where the litigant has been forewarned.” Owens v.

   2      A district court may also dismiss for failure to comply with the local
   rules. See World Thrust Films v. Int'l Fam. Entm’t, 41 F.3d 1454, 1456 (11th Cir.
   1995).


                                              5
Case 1:18-cv-23613-KMW Document 49 Entered on FLSD Docket 11/20/2019 Page 6 of 13



   Pinellas Cty. Sheriff’s Dep’t, 331 F. App’x 654, 655 (11th Cir. 2009) (citing Moon v.

   Newsome, 863 F.2d 835, 837 (11th Cir. 1989)); see also Brown v. Blackwater River

   Corr. Facility, 762 F. App’x 982, 985 (11th Cir. 2019) (“[U]nder Federal Rule of Civil

   Procedure 41(b), a district court may sua sponte dismiss a suit for failure to

   prosecute or failure to comply with an order.”).

         On the other hand, dismissal of a case with prejudice is considered “a

   sanction   of   last   resort”   and   should      only   be   applied   in   “extreme

   circumstances.” Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985); see

   also World Thrust Films, 41 F.3d at 1456 (stating that dismissal is a “drastic

   sanction”); Dynasty Mgmt., LLC v. Umg Recordings, Inc., 759 F. App'x 784, 788

   (11th Cir. 2018) (quoting Morewitz v. West of Eng. Ship Owners Mut. Protection and

   Indem. Ass’n (Luxembourg), 62 F.3d 1356, 1366 (11th Cir. 1995) (“A district court

   cannot impose a dismissal with prejudice unless there is ‘clear record of delay or

   contumacious conduct by the plaintiff.’”)). A dismissal with prejudice may only be

   imposed when “(1) a party engages in a clear pattern of delay or willful contempt

   (contumacious conduct); and (2) the district court specifically finds that lesser

   sanctions would not suffice.” World Thrust Films, 41 F.3d at 1456. Mere negligence

   is insufficient to justify a finding of delay or willful misconduct. See McKelvey v.

   AT&T Techs., Inc., 789 F.2d 1518, 1520 (11th Cir. 1986).

         The Marriott Defendants seek to dismiss this case because Plaintiff failed to

   comply with the Court’s Standing Order, despite notice that non-compliance could

   lead to dismissal. The Marriott Defendants suggest that Plaintiff has wasted an




                                             6
Case 1:18-cv-23613-KMW Document 49 Entered on FLSD Docket 11/20/2019 Page 7 of 13



   excessive amount of time and that this case has been unnecessarily delayed. And

   more importantly, the Marriott Defendants claim that, without service on the other

   defendants, they are unable to obtain the necessary payroll documents to proceed

   with a settlement conference or the disposition of this case.3 For these reasons, the

   Marriott Defendants request that this case be dismissed.

         Plaintiff’s response is that he never intentionally violated a Court Order to

   warrant the dismissal of this case and that his unsuccessful attempts to serve the

   remaining defendants should not be held against him. Plaintiff claims that the

   other defendants are evading service and despite his forty-three attempts to serve

   them, he has been unable to do so. Plaintiff also takes issue with the contention

   that the Marriott Defendants are not in possession of any payroll records because

   there is nothing that Plaintiff can do if the other defendants evade service.4

         Putting that aside, Plaintiff contends that this case should move forward

   against the Marriott Defendants because they were his joint employers.           While

   Plaintiff would have preferred to seek relief against his other employers in the same

   action, Plaintiff claims that this is unnecessary because “all joint employers are

   responsible, both individually and jointly, for compliance with all of the applicable

   provisions of the act, including the overtime provisions, with respect to the entire

   employment for the particular workweek.” 29 C.F.R. § 791.2. Plaintiff reasons that


   3      The Marriott Defendants state that they have never employed Plaintiff and
   that they do not have any payroll documents to defend this case.

   4     The Court dismissed Plaintiff’s complaint against the other defendants on
   August 27, 2019 [D.E. 42] because there no evidence of service as required under
   Rule 4(m).


                                              7
Case 1:18-cv-23613-KMW Document 49 Entered on FLSD Docket 11/20/2019 Page 8 of 13



   liability does not depend on whether the Marriott Defendants are in possession of

   adequate time records but on whether they are liable under the FLSA.

         To prove liability, Plaintiff suggests that he need only prove that the Marriott

   Defendants employed him, that they permitted him to work overtime, and that they

   failed to pay him the required wage for his overtime hours.        To the extent the

   Marriott Defendants wish to rely on payroll records, Plaintiff argues that the

   burden is on the Marriott Defendants – not Plaintiff – to produce the records for

   their defense. Plaintiff also states that the FLSA does not even require an employer

   to maintain payroll records because they are unnecessary in the disposition of the

   allegations presented:

         [W]here the employer’s records are inaccurate or inadequate and the
         employee cannot offer convincing substitutes . . . [t]he solution . . . is
         not to penalize the employee by denying him any recovery on the
         ground that he is unable to prove the precise extent of uncompensated
         work . . . In such a situation we hold that an employee has carried out
         his burden if he proves that he has in fact performed for which he was
         improperly compensated and if he produces sufficient evidence to show
         the amount and extent of that work as a matter of just and reasonable
         inference. The burden then shifts to the employer to come forward
         with evidence of the precise amount of work performed or with
         evidence to negative the reasonableness of the inference to be drawn
         from the employee's evidence. If the employer fails to produce such
         evidence, the court may then award damages to the employee, even
         though the result be only approximate.

   Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-88 (1946). In other words,

   Plaintiff claims that this case should proceed because, even in the absence of payroll

   records, the Marriott Defendants can be held liable under the FLSA. Therefore,

   Plaintiff concludes that he should not be penalized with the dismissal of this case

   because his failure to serve the other defendants was through no fault of his own.



                                             8
Case 1:18-cv-23613-KMW Document 49 Entered on FLSD Docket 11/20/2019 Page 9 of 13



         We begin with the Standing Order that the Court issued on September 13,

   2018. [D.E. 8]. The Standing Order directed the parties to attend a settlement

   conference within twenty-eight days after the date of the response to Plaintiff’s

   complaint.   The Order then states that the settlement conference may not be

   scheduled until all payroll documents are exchanged between the parties and

   reviewed by Plaintiff’s counsel with his client.

         The Marriott Defendants argue that Plaintiff willfully violated the Standing

   Order because Plaintiff failed to serve the other defendants who are in possession of

   the payroll documents. While there is no dispute that Plaintiff failed to serve each

   defendant, there is nothing in the record that Plaintiff acted intentionally or in bad

   faith. The Marriott Defendants also contend that Plaintiff’s failure is inexcusable

   because Florida law provides a specific, straightforward statutory mechanism for

   serving defendants who may be evading service.         This argument is misplaced

   because, even if Florida law provides an alternative method of service, there is

   nothing to suggest that Plaintiff’s conduct was intentional, willful, or deliberate.

   See Gratton v. Great Am. Commc’ns, 178 F.3d 1373, 1374 (11th Cir. 1999)

   (“Dismissal under Rule 41(b) is appropriate where there is a clear record of ‘willful’

   contempt and an implicit or explicit finding that lesser sanctions would not

   suffice.”). The most that one can infer is that Plaintiff was negligent in failing to

   use every statutory mechanism available to serve an evasive defendant – a

   threshold that the Eleventh Circuit has repeatedly found to be insufficient to

   warrant dismissal. See McIntosh v. Gauthier, 182 F. App’x 884, 886 (11th Cir. 2006)




                                              9
Case 1:18-cv-23613-KMW Document 49 Entered on FLSD Docket 11/20/2019 Page 10 of 13



   (“Simple negligence does not warrant dismissal.”) (citing McKelvey v. AT & T

   Techs., Inc., 789 F.2d 1518, 1520 (11th Cir. 1986)).

         The Marriott Defendants also complain that this case should be dismissed

   because, without any payroll records, the parties have no way of addressing the

   merits of Plaintiff’s allegations. This argument is futile because, as touched upon

   earlier, FLSA cases are routinely litigated when neither the plaintiff nor the

   defendant is in possession of payroll records.      And even if payroll records were

   required, the Marriott Defendants assume, without any justification, that they have

   no way of obtaining the information sought. The Marriott Defendants have, for

   example, a plethora of discovery devices (i.e. depositions) that can reveal the

   number of hours that Plaintiff worked. The Marriott Defendants could also seek to

   enforce a subpoena against the defendants that Plaintiff failed to serve. This may

   be a viable option because the Marriott Defendants suggest that they know which

   party is in possession of Plaintiff’s payroll records. Either way, there are several

   tools available to obtain either the payroll records themselves or the number of

   hours that Plaintiff worked.     Accordingly, the suggestion that this case cannot

   proceed, in the absence of any payroll records, lacks merit.

         The Marriott Defendants then argue – for the first time – in their reply that

   their motion should be granted because the defendants that are no longer in this

   case are indispensable parties. The Marriott Defendants also claim that, without

   payroll records, there will be no way to identify any potential opt-in plaintiffs if this




                                              10
Case 1:18-cv-23613-KMW Document 49 Entered on FLSD Docket 11/20/2019 Page 11 of 13



   case proceeds as a class action. Thus, the Marriott Defendants reason that, at a

   minimum, every allegation seeking class wide relief should be dismissed.

         We need not consider these arguments because “a party cannot introduce new

   evidence or new arguments in a reply brief.”     Roche Diagnostics Corp. v. Priority

   Healthcare Corp., 2019 WL 4686353, at *1 (N.D. Ala. Feb. 28, 2019) (citing

   Pacquiao v. Mayweather, 2010 WL 3271961, at *1 (D. Nev. Aug. 13, 2010) (“[T]o the

   extent that a party raises a new argument or proffers new evidence and information

   in a reply brief [to a motion to dismiss], that argument or evidence is improper

   because the opposing party is deprived of an opportunity to respond.”); Cost

   Recovery Servs. LLC v. Alltell Commc’ns, Inc., 259 F. App’x 223, 226 (11th Cir.

   2007) (holding that a party cannot raise a new argument or evidence in a reply brief

   to a motion for summary judgment without giving the non-movant an opportunity

   to respond)). The reason for this rule is because new arguments presented in a

   reply go outside the scope of the initial motion and it deprives the opposing side of a

   meaningful opportunity to respond. See, e.g., Provenz v. Miller, 102 F.3d 1478, 1483

   (9th Cir. 1996) (holding that the district court erred when the defendants presented

   new evidence in a reply brief and the district court denied the plaintiffs' motion to

   strike and plaintiffs’ surreply).

         Here, the Marriott Defendants’ motion focused solely on whether Plaintiff’s

   failure to serve the other parties in this case should result in dismissal. When

   Plaintiff responded to that argument and stated how he attempted to comply with

   the Court’s Orders, the Marriott Defendants shifted focus. This is impermissible




                                             11
Case 1:18-cv-23613-KMW Document 49 Entered on FLSD Docket 11/20/2019 Page 12 of 13



   because the arguments raised in the reply go well beyond the scope of the relief

   sought in the initial motion. The Marriott Defendants provide arguments related to

   class wide relief, indispensable parties, and how Plaintiff cannot provide notice to

   any potential opt-in plaintiffs. The Court will not consider any of these arguments

   because Plaintiff has not had an opportunity to respond. See Miccosukee Tribe of

   Indians      of     Florida   v.   United   States,    619   F.3d   1286   (11th   Cir.

   2010) (ignoring arguments in reply brief exceeding the scope of the motion and

   response).        Accordingly, the Marriott Defendants’ motion to dismiss should be

   DENIED.

                                       III. CONCLUSION

         For the foregoing reasons, the Court RECOMMENDS that the Marriott

   Defendants’ motion to dismiss be DENIED.              The Marriott Defendants’ answer

   should be filed within fourteen (14) days.

         Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

   have fourteen (14) days from service of this Report and Recommendation within

   which to file written objections, if any, with the District Judge. Failure to timely

   file objections shall bar the parties from de novo determination by the District

   Judge of any factual or legal issue covered in the Report and shall bar the parties

   from challenging on appeal the District Judge’s Order based on any unobjected-to

   factual or legal conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir.

   Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley

   v. Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).




                                                12
Case 1:18-cv-23613-KMW Document 49 Entered on FLSD Docket 11/20/2019 Page 13 of 13



         DONE AND SUBMITTED in Chambers at Miami, Florida, this 20th day of

   November, 2019.

                                            /s/ Edwin G. Torres
                                            EDWIN G. TORRES
                                            United States Magistrate Judge




                                       13
